     Case 1:18-cv-00176-DAD-SKO Document 150 Filed 07/28/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       TERRY RENEE MCCLURE, et al.,                   No. 1:18-cv-00176-DAD-SKO
12                       Plaintiffs,
13             v.                                       AMENDED ORDER GRANTING
                                                        PLAINTIFFS’ MOTION FOR A FOURTEEN-
14       PRISONER TRANSPORTATION                        DAY EXTENSION OF TIME
         SERVICES OF AMERICA, LLC, et al.,
15                                                      (Doc. No. 148)
                         Defendants.
16

17

18            On July 2, 2020, defendant Prisoner Transportation Services of America, LLC (“PTSA”)

19   filed a motion for summary judgment in this action. (Doc. Nos. 137, 138.) Plaintiffs Terry

20   McClure and Dustin Hubbard filed their opposition to the motion on July 21, 2020. (Doc. No.

21   144.) However, on July 23, 2020, plaintiffs filed a motion seeking a fourteen-day extension of

22   time to supplement that opposition and notified the court of their intent to file signed declarations

23   in support of their opposition to the pending motion for summary judgment.1 (Doc. No. 148.)

24   Pursuant to Federal Rule of Civil Procedure 56(d), plaintiffs request additional time to file their

25   /////

26
     1
27     On July 21, 2020, with their opposition to the motion for summary judgment, plaintiffs filed a
     request for additional time to file their declarations. (Doc. No. 143.) On July 22, 2020, the Clerk
28   of the Court directed plaintiffs to properly re-file the request as a motion for extension of time.
                                                          1
     Case 1:18-cv-00176-DAD-SKO Document 150 Filed 07/28/20 Page 2 of 2

 1   declarations due to the fact that plaintiff McClure is currently in custody in South Carolina and

 2   plaintiff Hubbard resides in Washington state. (Id. at 2.)

 3          On July 24, 2020, the court granted plaintiffs’ motion for extension of time. (Doc. No.

 4   149.) In that order, the undersigned inadvertently granted the motion and set filing deadlines

 5   based on the docket numbers and dates associated with a separate pending motion for summary

 6   judgment, which was filed by defendants Leticia Monique Avalos and Fausto Avalos on July 17,

 7   2020. (Doc. Nos. 140, 141.)

 8          Accordingly, the court hereby strikes the previous order granting plaintiffs’ motion for a

 9   fourteen-day extension of time from the docket. (Doc. No. 149.) The court again grants

10   plaintiffs’ motion for a fourteen-day extension of time. (Doc. No. 148.) The deadline for

11   plaintiffs to file their signed declarations in support of their opposition to defendant PTSA’s

12   motion for summary judgment (Doc. Nos. 137, 138) is extended to August 4, 2020. The time for

13   defendant PTSA filing of any reply in support of its motion is extended as well and will run from

14   the date plaintiffs’ executed declarations are filed and served.

15   IT IS SO ORDERED.
16
        Dated:     July 27, 2020
17                                                      UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                        2
